Campbell, C. J.
dissenting. I do not think this case presents any ground of recovery. The only point'which seems to me to be of any legal importance is whether the defendant -was responsible, at all events, for not seeing that there should be no ice on the path over which the decedent and the other workmen passed with the melted metal. The particular danger of explosion, if melted metal should come in contact with water, is the same that would exist anywhere, inside or outside of the building, with water as well as with ice. It is one of those dangers incident to all foundries which all persons of any experience in such employment must be presumed to have sufficient understanding to avoid. But in this case I cannot see that it differs, except perhaps in degree, *509from the other and palpable dangers which a slip or fall, when carrying such material over any slippery place, must almost inevitably bring about. A fall on the ice is very likely at any time to cause serious injury to a grown-up person, and a fall which will spill hot iron over him can hardly fail to produce very dangerous results to life and limb. The fact that risks may differ in extent, when all are of similar danger to personal security, cannot change the rule of diligence on either side.
It cannot be said that the foreman knew, any better than the deceased, that ice was liable to cause slipping, or that a slip on it with such a burden would probably be a serious matter. The risk was open to any observation. Neither could it be supposed that it needed any special knowledge to discover it in broad daylight, or to expect its possibility in such weather. No workman is expected or boymd, unless he chooses, to incur any serious danger without remonstrance, or any use of means to avoid it; and where any”one deliberately chooses to go over a path which is as easily seen by him as it could be by any one else, then he must jae responsible himself for an accident arising out of its condition, unless there is such a positive duty in his employer to provide an absolutely safe path as to relieve him'ffom any obligation to look where he is going.
To require such extreme c§$e on the one side, and to allow such blind reliance on the other, would introduce into the law rules which go beyorid reason. The rule that a safe place of employment must be furnished is one which cannot go so far without destroying all safety to employers themselves. It is a sensible, and proper rule in cases where the place and its surroundings are not open to the knowledge of all persons employed ; but it can have no application to things where everybody has the same opportunity of judgment, and no peculiar knowledge or experience is involved.
No rule can be a safe one which will render it unsafe for persons to employ others to aid them. The cases that generally come up arise where employment is upon a considerable scale, and it is supposed the employer can afford to lose better' *510than tlie person employed. But the principle, if correct, will apply just as forcibly to domestic service and small industries as to any other. An errand to the barn or wood-pile over an icy path involves the same kind of danger as an errand anywhere else. It will not do to look at the large cases and not ;at the smaller ones. The loss and damage, when it occurs, is no greater and no less by reason of the nature of the employment or the extent of the business. It would ruin any small business to pay such damages, and it would shock common sense to require it. The ordinary risks of business, and the ordinary duties springing from it, must go together.
I think that the deceased could not, nor can his representatives, sue for an injury arising out of his falling on a path such as appears to have been the cause of this accident.